                   Case 21-10527-JTD    Doc 291      Filed 04/16/21    Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 CarbonLITE Holdings LLC, et al.,                   Lead Case No. 21-10527 (JTD)
                                                    Jointly Administered
                            Debtors.
                                                    Related to Docket No. 126

                                NOTICE OF RESCHEDULED HEARING

          PLEASE TAKE NOTICE that, on March 25, 2021, Anchor Fire Protection Co. Inc. filed

a Motion to Compel Assumption of Rejection of Executory Contract and for Allowance of

Administrative Expenses and Immediate Payment or in the Alternative for Adequate Protection

[Docket No. 126] scheduling a hearing date for April 20, 2021 at 10:00 a.m.

          PLEASE TAKE FURTHER NOTICE that, with the agreement of all involved parties and

with permission of the Court, the hearing in the above-captioned case that was previously

scheduled for April 20, 2021 at 10:00 a.m. (prevailing Eastern Time) has been rescheduled. The

new date and time of the hearing is April 22, 2021 at 10:00 a.m. (prevailing Eastern Time).


                                            Respectfully submitted,
Dated: April 16, 2021
       Wilmington, Delaware
                                         By: /s/ Leslie B. Spoltore
                                            Leslie B. Spoltore, Esquire (DE Bar No. 3605)
                                            OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                            123 Justison Street, Suite 100
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 238-6947
                                            Facsimile: (302) 655-1092
                                            Email: leslie.spoltore@obermayer.com

                                            -and-

                                            Michael D. Vagnoni, Esquire
                                            (admitted pro hac vice)
                                            OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                            Centre Square West

                                                1
4827-3418-1606.v1-4/16/21
                   Case 21-10527-JTD   Doc 291    Filed 04/16/21   Page 2 of 2




                                           1500 Market Street, Suite 3400
                                           Philadelphia, PA 19102
                                           Telephone: (215) 665-3066
                                           Facsimile: (215) 665-3165
                                           Email: Michael.Vagnoni@obermayer.com
                                           Counsel to Anchor Fire Protection Co. Inc.




                                              2
4827-3418-1606.v1-4/16/21
